DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 29-36, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly filed claims recite forming a photomask and applying of a radiation source to the photomask to generate electric fields and imaging a wafer to print features on a wafer, and Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-36, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0062226 (hereinafter referred to as Lin).
Lin, in the abstract, and in paragraph nos. [0013]-[0015], discloses the process of forming a photomask the process including the use of a layout, wherein the layout includes main features (multiple main features, the claimed printing features) and the including of assistant feature (non-printing features) in a region (identifying a region) separate from the region of the main features as illustrated in figure 1, and using the design layout of .
Response to Arguments
Applicant's arguments filed November 23, 2020, have been fully considered but they are not persuasive.  With respect to the addition of new claims as subject matter that has been searched and/or that the features include features in claims 3, 8, and 9, it has been addressed in paragraph no. 2, above.  The introduction of new claims 29-36 does necessitate the inclusion and search of groups and sub-groups not required by the instant claims 1-12.  The 35 U. S. C. 102 (a)(1) rejection made in the previous office action has been maintained.  With respect to applicant’s argument that Lin does not teach inserting OPC patterns into the layout and then inserting non-printing features into the layout as required by claim 8, Lin, in [0027], and [0029] discloses that after a layout is produced which includes the performing of an OPC on the layout to generate a revised layout, and then indicates that assistant features are added on the design layout and eventually use the layout to form a photomask i.e., the operation proceeds .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 22, 2021.